Title: To George Washington from Philip Schuyler, 12 March 1780
From: Schuyler, Philip
To: Washington, George


          
            Dear Sir
            Philadelphia March 1[2]th 1780
          
          Since my last the business of Finance has been Committed Agreable to my wish Livingston, Holten Houston Elsworth Burke & Schuyler were appointed they have put the finishing hand to the business this day, I sincerely wish the Supposed Sanctity of the day may have an Influence on the deed, the report will be delivered to Morrow The Great Object In view is Speedily to Call out of Circulation the present circulating medium, to give It In the Interim a permanent Value by assigning a certain proportion to Each State for the purpose of redemption, to Emit new Bills on State Credit and to fund them on Specific and permanent taxes And as a farther Security In cas⟨e⟩ of the failure of a particular State to pledge the faith of the Confederacy, and to Issue them In a limitted proportion to those now In circulation and as these Shall be destroyed, so as that their Shall never be of Old at 40 for 1 and new at par above ten Million In Circulation. the New to bear Interest payable In Speccie at the End of Six Years or Annually by bills on france.
          Altho Congress found me determined not to Accept any Office which would carry the Appearance of my being their servant they had the Indelicacy to appoint me one of a Committee to assist Gen: Mifflin & Mr Pickering for the purpose mentioned In the resolution of the 20th January, I am determined not to Commit my reputation on a Business

which I foresee from the Manner In which It will be Conducted, will neither redound to the honor of the Agents or the Service of the public, to say not a word of the Indelicacy with respect to others.
          this Moment a rumour prevails that the British have landed In the Vicinity of Charlestown out of fifty transports and that their Movements Indicate an Attack on that place, I shall do myself the honor to advise You more fully to Morrow If I can. I am Dr Sir Most Affectly Your Ex: Obed: Hue Ser.
          
            Ph: Schuyler
          
        